Name: Regulation (EEC) No 2730/71 of the Council of 20 December 1971 amending Regulation No 116/67/EEC and Regulation (EEC) No 2114/71 on the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1018 Official Journal of the European Communities No L 282/18 Official Journal of the European Communities 23.12.71 REGULATION (EEC) No 2730/71 OF THE COUNCIL of 20 December 1971 amending Regulation No 116/67/EEC and Regulation (EEC) No.2114/71 on the subsidy on oil seeds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; applying that Regulation cannot be adopted and implemented in the near future; whereas the implementation of that Regulation should therefore be postponed to 1 July 1972 ; HAS ADOPTED THIS REGULATION: Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2554/70,2 and in particular Article 27 (3 ) thereof; Article 1 Having regard to Council Regulation No 162/66/EEC3 of 27 Ocotober 1966 on trade in oils and fats between the Community and Greece, and in particular Article 8 thereof; The following shall be substituted for the second paragraph of Article 4 of Regulation No 116/67/EEC : 'However, on application by the party concerned, the amount of the subsidy shall be fixed in, advance for a period to be determined.'Having regard to the proposal from the Commission ; Article 2 Whereas Article 4 of Council Regulation No 116/67/EEC4 of 6 June 1967 on the subsidy on oil seeds, as last amended by Regulation (EEC) No 13 17/71 ,5 determined the period of advance fixing of the subsidy ; whereas, in order to facilitate adjustment of the period of advance fixing to market require ­ ments, the procedure for determining this period should be amended ; The following shall be substituted for the second and third paragraphs of Article 12 of Regulation (EEC) No 2114/71 : ' It shall apply from 1 July 1972 .Whereas Council Regulation (EEC) No 2114/71 6 of 28 September 1971 on the subsidy on oil seeds applies from 1 January 1972 ; whereas, in view of certain technical difficulties, the detailed rules for Regulation No 116/67/EEC is hereby repealed with effect from that date.' 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 275, 19.12.1970, p . 5 . Article 3 3 OJ No 197, 29.10.1966, p. 3393/66. 4 OJ No 111 , 10.6.1967, p. 2198/67. 5 OJ No L 139, 25.6.1971, p . 5 . 6 OJ No L 222, 2.10.1971 , p . 2 . This Regulation shall enter into force on 1 January 1972. Official Journal of the European Communities 1019 This Regulation shall be binding in its entirety and directly applicable in all Member States . * Done at Brussels, 20 December 1971 . For the Council The President M. PEDINI